                Case 18-24833-RAM        Doc 23     Filed 01/10/19     Page 1 of 25



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:
                                                                                      Chapter 13
                                                                        Case No.: 18-24833-RAM
OFRA ATIAS,

      Debtor.
____________________________/


                           OBJECTION TO CONFIRMATION
                      OF DEBTOR’S PROPOSED CHAPTER 13 PLAN


         Secured Creditor, BSI FINANCIAL SERVICES, AS SERVICING AGENT FOR

HMC ASSETS, LLC SOLELY IN ITS CAPACITY AS SEPARATE TRUSTEE OF

COMMUNITY DEVELOPMENT FUND II TRUST (“BSI Financial Services” or “Secured

Creditor”) objects to confirmation of the Debtor’s proposed Chapter 13 Plan and states:



         1.     On November 19, 2018, the Debtor filed its Voluntary Petition under Chapter 13

of the United States Bankruptcy Code [D.E. 1].

         2.     On December 22, 2018, the Debtor filed its proposed Chapter 13 Plan [D.E. 15]

(the “Plan”).

         3.     On December 27, 2018, the Court issued the Notice of Chapter 13 Case [D.E. 18]

(the “Notice of Commencement”).

         4.     Pursuant to the Notice of Commencement, the deadline for all creditors to file a

proof of claim is March 7, 2019.

         5.     Secured Creditor anticipates timely filing a secured proof of claim.
              Case 18-24833-RAM           Doc 23     Filed 01/10/19   Page 2 of 25
                                                                       Case No.: 18-24833-RAM

       6.      Secured Creditor holds a secured claim by virtue of that certain Final Judgment of

Mortgage Foreclosure, entered against debtor Ofra Atias (the “Debtor”) and in favor of Secured

Creditor in the amount of $711,671.43, recorded on November 5, 2018 as CFN 20180672345 in

Book 31207, Page 392, of the Public Records of Miami-Dade County, Florida (the “Final

Judgment”), as to the real property located at 3254 N.W. 103rd Court, Doral, FL 33178 (the

“Property”). A true and correct copy of the Final Judgment is attached hereto as Exhibit “A”.

       7.      The Debtor’s Plan reflects Secured Creditor’s lien interest in the Property as

$711,671.43 and denotes an intention to value the Property at $303,000.00 at 0.00%, however,

the fails to provide for any adequate protection payment to Secured Creditor. Secured Creditor

objects to the proposed valuation and to the proposed interest rate of 0.00%.

       8.      To date, the Debtor has not filed a Motion for Value the Property and Secured

Creditor asserts that the Debtor cannot modify the subject loan documents solely through plan

treatment.

       9.      Secured Creditor has obtained a Broker’s Price Opinion (the “BPO”) of the

Property which denotes that the Property has an estimated value of between $350,000.00 and

$360,000.00. A true and correct copy of the BPO is attached hereto as Exhibit “B”.

       10.     Secured Creditor objects to confirmation of the proposed Plan and objects to

confirmation of any plan which proposes to pay it anything less than the total amount of the

Final Judgment $711,671.43, plus interest at the prevailing legal rate of interest pursuant to

Section 55.03 of Florida Statutes along with any additional attorney fees and costs associated

with protecting its rights and interests in the Property.

       11.     Secured Creditor reserves the right to supplement or amend this Objection to

Confirmation, if necessary.




                                                 -2-
              Case 18-24833-RAM          Doc 23     Filed 01/10/19    Page 3 of 25
                                                                        Case No.: 18-24833-RAM

       WHEREFORE, Secured Creditor respectfully requests that this Honorable Court sustain

its Objection to Confirmation, deny confirmation of the Debtor’s proposed Chapter 13 plan, and

for any such other relief that the Court deems just and proper.

Dated this 10th day of January, 2019.

                                                     Respectfully submitted,

                                                     GHIDOTTI | BERGER, LLP
                                                     Attorneys for Secured Creditor
                                                     3050 Biscayne Blvd., Suite 402
                                                     Miami, Florida 33137
                                                     Telephone: (305) 501.2808
                                                     Facsimile: (954) 780.5578

                                                     By:     /s/ Chase A. Berger
                                                             Chase A. Berger, Esq.
                                                             Florida Bar No. 083794
                                                             cberger@ghidottiberger.com




               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4(B)(1)

       I certify that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and I am in compliance with the additional qualifications to practice in this

court as set forth in Local Rule 2090-1(A).

                                              By:     /s/ Chase A. Berger
                                                          Chase A. Berger, Esq.




                                               -3-
             Case 18-24833-RAM          Doc 23     Filed 01/10/19     Page 4 of 25
                                                                        Case No.: 18-24833-RAM


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 10, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:


     Debtor                                              Debtor’s Counsel
     Ofra Atias                                          Paul N. Contessa, Esq.
     5775 Collins Avenue, Unit 701                       15321 S. Dixie Highway, #207
     Miami Beach, FL 33140                               Miami, FL 33157


     U.S. Trustee                                        Trustee
     Office of the US Trustee                            Nancy K. Neidich
     51 S.W. 1st Avenue - Suite 1204                     P.O. Box 279806
     Miami, FL 33130                                     Miramar, FL 33027




                                             By:     /s/ Chase A. Berger
                                                         Chase A. Berger, Esq.




                                               -4-
1/9/2019                  Case 18-24833-RAM Miami-Dade
                                              Doc 23Official Records
                                                         Filed       - Print Document
                                                                 01/10/19         Page 5 of 25




                                                                   EXHIBIT "A"

https://www2.miami-dadeclerk.com/officialrecords/PrintDocument.aspx?QS=YaoUfOzxry1oY51aI8MmjVOMHQYB4KWZWcdrb6zCkK%2f05OSz%2fNi…   1/7
1/9/2019                  Case 18-24833-RAM Miami-Dade
                                              Doc 23Official Records
                                                         Filed       - Print Document
                                                                 01/10/19         Page 6 of 25




https://www2.miami-dadeclerk.com/officialrecords/PrintDocument.aspx?QS=YaoUfOzxry1oY51aI8MmjVOMHQYB4KWZWcdrb6zCkK%2f05OSz%2fNi…   2/7
1/9/2019                  Case 18-24833-RAM Miami-Dade
                                              Doc 23Official Records
                                                         Filed       - Print Document
                                                                 01/10/19         Page 7 of 25




https://www2.miami-dadeclerk.com/officialrecords/PrintDocument.aspx?QS=YaoUfOzxry1oY51aI8MmjVOMHQYB4KWZWcdrb6zCkK%2f05OSz%2fNi…   3/7
1/9/2019                  Case 18-24833-RAM Miami-Dade
                                              Doc 23Official Records
                                                         Filed       - Print Document
                                                                 01/10/19         Page 8 of 25




https://www2.miami-dadeclerk.com/officialrecords/PrintDocument.aspx?QS=YaoUfOzxry1oY51aI8MmjVOMHQYB4KWZWcdrb6zCkK%2f05OSz%2fNi…   4/7
1/9/2019                  Case 18-24833-RAM Miami-Dade
                                              Doc 23Official Records
                                                         Filed       - Print Document
                                                                 01/10/19         Page 9 of 25




https://www2.miami-dadeclerk.com/officialrecords/PrintDocument.aspx?QS=YaoUfOzxry1oY51aI8MmjVOMHQYB4KWZWcdrb6zCkK%2f05OSz%2fNi…   5/7
1/9/2019                 Case 18-24833-RAM           Miami-Dade
                                                      Doc 23 Official
                                                                 FiledRecords - Print Document
                                                                         01/10/19         Page   10 of 25




https://www2.miami-dadeclerk.com/officialrecords/PrintDocument.aspx?QS=YaoUfOzxry1oY51aI8MmjVOMHQYB4KWZWcdrb6zCkK%2f05OSz%2fNi…   6/7
1/9/2019                 Case 18-24833-RAM           Miami-Dade
                                                      Doc 23 Official
                                                                 FiledRecords - Print Document
                                                                         01/10/19         Page   11 of 25




https://www2.miami-dadeclerk.com/officialrecords/PrintDocument.aspx?QS=YaoUfOzxry1oY51aI8MmjVOMHQYB4KWZWcdrb6zCkK%2f05OSz%2fNi…   7/7
                        Case 18-24833-RAM                    Doc 23         Filed 01/10/19            Page 12 of 25

                                                                                                                   Standard BPO, Drive-By v2
                                                                                       3254 Nw 103 Ct, Miami, FL 33178
Please Note: This report was completed with the following assumptions: Market Approach: Fair Market Price , Marketing Time: Typical .
Important additional information relating to this report, including use and restrictions, is contained in an attached addendum which is an integral
part of this report.

Address                  3254 Nw 103 Ct, Miami, FL 33178                   Order ID                6038698       Property ID            25866510
Inspection Date          01/05/2019                                        Date of Report          01/07/2019
Loan Number              1404682476                                        APN                     35-3029-114-1630
Borrower Name            Atlas

Tracking IDs
Order Tracking ID                           1404682476                        Tracking ID 1                          1404682476
Tracking ID 2                               --                                Tracking ID 3                          --


I. General Conditions
Property Type                     PUD                                         Condition Comments
Occupancy                         Occupied                                    The subject is a 2 story, townhouse style unit iof stucco/CBS
Ownership Type                    Fee Simple                                  construction, yellow in color , with tile roof and 1 stall
                                                                              attached garage parking. The property is in a well
Property Condition                Average                                     maintained gated community access to which was denied at
Estimated Exterior Repair $0                                                  the gate. However, many homes in the community are
Cost                                                                          clearly visible from outside the gate and walls of the
                                                                              community, and these are well maintained and in apparent
Estimated Interior Repair         $0                                          good condition. The subject is estimated to be similarly
Cost                                                                          maintained and in similar condition.
Total Estimated Repair            $0
HOA                               Beacon at Doral, HOA/Milan
Association Fees                  $380 / Month
                                  (Pool,Insurance,Greenbelt,Other:
                                  Street maintenance, lights,
                                  security.)
Visible From Street               Visible

II. Subject Sales & Listing History
Current Listing Status                  Not Currently Listed                  Listing History Comments
Listing Agency/Firm                                                           There is no recent sales or listing history for the subject in
Listing Agent Name                                                            MLS archives, except for a rental listing. PDF is attached.

Listing Agent Phone
# of Removed Listings in                0
Previous 12 Months
# of Sales in Previous 12               0
Months

 Original List      Original List       Final List         Final List           Result          Result Date       Result Price          Source
     Date               Price             Date               Price

 III. Neighborhood & Market Data
 Location Type                           Urban                                Neighborhood Comments
 Local Economy                           Stable                               The subject's neighborhood is primarily comprised of
 Sales Prices in this                    Low: $285,000                        condos, The area is a short commute from the business
 Neighborhood                            High: $517,000                       centers in the county. The maintenance and appearance of
                                                                              homes in the neighborhood is good, streets and public
 Market for this type of property Decreased 4 % in the past                   spaces are well maintained. \The subject and all comps
                                  6 months.                                   selected are in an urban/suburban area, and as is typical in
 Normal Marketing Days                   <90                                  such locations, within relative proximity of arterial roads,
                                                                              schools and parks. No adjustments are deemed necessary.




                                                                                   EXHIBIT "B"

                                                            © 2019 ClearCapital.com, Inc.                                                         Page 1
                        Case 18-24833-RAM             Doc 23          Filed 01/10/19          Page 13 of 25
IV. Current Listings
                                    Subject                 Listing 1                Listing 2               Listing 3 *
Street Address                      3254 Nw 103 Ct          3054 Nw 103 Path # 0 5542 Nw 112th Ct #          5484 Nw 112th Pl # 0
                                                                                 5542
City, State                         Miami, FL               Miami, FL                Doral, FL               Doral, FL
Zip Code                            33178                   33172                    33178                   33178
Datasource                          Tax Records             MLS                      MLS                     MLS
Miles to Subj.                      --                      0.10 ¹                   1.64 ¹                  1.65 ¹
Property Type                       PUD                     PUD                      PUD                     PUD
Original List Price $               $                       $349,900                 $409,000                $449,900
List Price $                        --                      $349,900                 $399,000                $429,900
Original List Date                                          11/26/2018               06/13/2018              10/24/2018
DOM · Cumulative DOM                -- · --                 40 · 42                  206 · 208               73 · 75
Age (# of years)                    13                      13                       18                      18
Condition                           Average                 Average                  Average                 Good
Sales Type                          --                      Fair Market Value        Fair Market Value       Fair Market Value
Style/Design                        2 Stories Townhouse     2 Stories Townhouse      2 Stories Townhouse     2 Stories Townhouse
# Units                             1                       1                        1                       1
Living Sq. Feet                     2,180                   1,838                    2,226                   2,276
Bdrm · Bths · ½ Bths                4·3                     3·2·1                    3·2·1                   3·2·1
Total Room #                        6                       6                        6                       6
Garage (Style/Stalls)               Attached 1 Car          Attached 1 Car           Attached 1 Car          Attached 1 Car
Basement (Yes/No)                   No                      No                       No                      No
Basement (% Fin)                    0%                      0%                       0%                      0%
Basement Sq. Ft.                    --                      --                       --                      --
Pool/Spa                            --                      --                       --                      --
Lot Size                            0.03 acres              0.03 acres               0.05 acres              0.05 acres
Other                               --                      --                       --                      --


Listing Comments Why the comparable listing is superior or inferior to the subject.
Listing 1 L1. MLS ID: AXXXXXXXX. Adjustments: BR: $8000 BA: $10000 HBA: $-5000 GLA SF: $10358 Compared to the
          subject, this comp s bedroom count is smaller, bathroom count is smaller, half bath count is larger, room count is
          smaller, GLA size is smaller, Lot size is equal, . . Subd/HOA Info: Beacon At Doral. Tel. Maint Fee: $0 Transaction
          type: REO. Occupancy: Vacant.
Listing 2 L2. MLS ID: AXXXXXXXX. Adjustments: Age $-1000 BR: $8000 BA: $10000 HBA: $-5000 GLA SF: $-1393 Garage
          Type: $-5000 Compared to the subject, this comp s bedroom count is smaller, bathroom count is smaller, half bath
          count is larger, room count is smaller, GLA size is equal, Lot size is larger, . . Subd/HOA Info: Doral Southeast
          Patio-Hom. Tel. Maint Fee: $250 Transaction type: Fair Market. Occupancy: Owner occup..
Listing 3 L3. MLS ID: AXXXXXXXX. Adjustments: Age $-1000 Condition $-30000 BR: $8000 BA: $10000 HBA: $-5000 GLA SF:
          $-2908 Garage Type: $-5000 Compared to the subject, this comp s bedroom count is smaller, bathroom count is
          smaller, half bath count is larger, room count is smaller, GLA size is larger, Lot size is larger, . . Subd/HOA Info: Doral
          Southeast Patio-Hom. Tel. Maint Fee: $225 Transaction type: Fair Market. Occupancy: Owner occup..

* Listing 3 is the most comparable listing to the subject.
¹ Comp's "Miles to Subject" was calculated by the system.
² Comp's "Miles to Subject" provided by Real Estate Professional.
³ Subject $/ft based upon as-is sale price.




                                                     © 2019 ClearCapital.com, Inc.                                                Page 2
                        Case 18-24833-RAM            Doc 23         Filed 01/10/19           Page 14 of 25

V. Recent Sales
                                   Subject                 Sold 1                   Sold 2               Sold 3 *
Street Address                     3254 Nw 103 Ct          11268 Nw 54th Ter #      5450 Nw 113th Ct #   10280 Nw 30th Ter # 0
                                                           11268                    5450
City, State                        Miami, FL               Doral, FL                Doral, FL            Doral, FL
Zip Code                           33178                   33178                    33178                33172
Datasource                         Tax Records             MLS                      MLS                  MLS
Miles to Subj.                     --                      1.64 ¹                   1.71 ¹               0.10 ¹
Property Type                      PUD                     PUD                      PUD                  PUD
Original List Price $              --                      $399,000                 $365,000             $379,900
List Price $                       --                      $385,000                 $360,000             $340,000
Sale Price $                       --                      $385,000                 $360,000             $340,000
Type of Financing                  --                      Cash                     Cash                 Fha
Date of Sale                       --                      9/7/2018                 10/10/2018           7/20/2018
DOM · Cumulative DOM               -- · --                 134 · 134                48 · 48              239 · 239
Age (# of years)                   13                      18                       17                   13
Condition                          Average                 Average                  Average              Good
Sales Type                         --                      Fair Market Value        Fair Market Value    Fair Market Value
Style/Design                       2 Stories Townhouse     2 Stories Townhouse      1 Story Townhouse    2 Stories Townhouse
# Units                            1                       1                        1                    1
Living Sq. Feet                    2,180                   2,226                    2,276                2,026
Bdrm · Bths · ½ Bths               4·3                     3·2·1                    3·2                  4·2·1
Total Room #                       6                       6                        6                    7
Garage (Style/Stalls)              Attached 1 Car          None                     None                 None
Basement (Yes/No)                  No                      No                       No                   No
Basement (% Fin)                   0%                      0%                       0%                   0%
Basement Sq. Ft.                   %                       --                       --                   --
Pool/Spa                           --                      --                       --                   --
Lot Size                           0.03 acres              0.05 acres               0.05 acres           0.03 acres
Other                              --                      --                       --                   --
Net Adjustment                     --                               +$5,606                  +$10,092             -$20,336
Adjusted Price                     --                               $390,606                 $370,092             $319,664


Reasons for Adjustments Why the comparable sale is superior or inferior to the subject.
Sold 1 S1. MLS ID: AXXXXXXXX. Adjustments: Age $-1000 BR: $8000 BA: $10000 HBA: $-5000 GLA SF: $-1393 Garage Type:
       $-5000 Compared to the subject, this comp s bedroom count is smaller, bathroom count is smaller, half bath count is
       larger, room count is smaller, GLA size is equal, Lot size is larger, . . Subd/HOA Info: DORAL SOUTHEAST
       PATIO-HOM. Tel. Maint Fee: $0 Transaction type: Fair Market. Occupancy: Owner occup..
Sold 2 S2. MLS ID: AXXXXXXXX. Adjustments: BR: $8000 BA: $10000 GLA SF: $-2908 Garage Type: $-5000 Compared to the
       subject, this comp s bedroom count is smaller, bathroom count is smaller, half bath count is equal, room count is
       smaller, GLA size is larger, Lot size is larger, . . Subd/HOA Info: Doral Southeast Patio-Hom. Tel. Maint Fee: $225
       Transaction type: REO. Occupancy: Vacant.
Sold 3 S3. MLS ID: AXXXXXXXX. Adjustments: Condition $-30000 BA: $10000 HBA: $-5000 GLA SF: $4664 Compared to the
       subject, this comp s bedroom count is equal, bathroom count is smaller, half bath count is larger, room count is equal,
       GLA size is smaller, Lot size is equal, . . Subd/HOA Info: BEACON AT DORAL. Tel. Maint Fee: $292 Transaction type:
       REO. Occupancy: Vacant.

* Sold 3 is the most comparable sale to the subject.
¹ Comp's "Miles to Subject" was calculated by the system.
² Comp's "Miles to Subject" provided by Real Estate Professional.
³ Subject $/ft based upon as-is sale price.




                                                    © 2019 ClearCapital.com, Inc.                                            Page 3
                      Case 18-24833-RAM                 Doc 23        Filed 01/10/19         Page 15 of 25
VI. Marketing Strategy
                                     As Is Price                                       Repaired Price
Suggested List Price                 $360,000                                          $360,000
Sales Price                          $350,000                                          $350,000
30 Day Price                         $340,000                                          --
Comments Regarding Pricing Strategy
There remains a large and growing inventory of new construction units in the subject's market. 178 properties in the subdivision
are assessed from $0 to $593100 median being $285000. Sizes range from 0 SF to 2180 SF, average at 1914 SF. 47 listings
were reviewed; listed from $255000 to $735000 at median of $429740. 64 recent sales reviewed; they transacted from $240000
to $517000 median at $350452 average sale transacted at 95.2% of original listing. Among all comps 8 are REOs and 5 are
short sales. Fair Market pricing and normal marketing times are sought in this report. , The subject and all comps selected are in
an urban/suburban neighborhood and relatively proximate to arterial roads. Ingress/egress or other issues were not identified
and no adjustments are deemed necessary for this location characteristic.In the absence of evidence that the subject has been
updated, upgraded or renovated, properties reporting such improvements have been adjusted for their superior condition or
excluded from consideration from this report. Of 111 listings and sales downloaded 37 (33%) suggest improvements from MLS
remarks. Data was retrieved from a search expanded to a 1 mile radius and 12 months. The tax and recent sales history of all
properties in the subdivision and all listings and sales in that area were downloaded for analysis. Prospective comps were
analyzed first for proximity to the subject, then for recency of transaction and subsequently for similarity in features. If bracketing
could not be obtained, these rules were relaxed to achieve it in the final comp selection. The sales information for the
downloaded information was also analyzed to obtain market trends reported here.


VII. Clear Capital Quality Assurance Comments Addendum
Reviewer's     The broker's as-is conclusion reflects the market for the subject. Comps are within a reasonable distance,
Notes          relatively current, and accurately reflect the subject's defining characteristics. Thus, the as-is conclusion appears
               to be adequately supported.




                                                      © 2019 ClearCapital.com, Inc.                                                  Page 4
                    Case 18-24833-RAM             Doc 23         Filed 01/10/19        Page 16 of 25

VIII. Property Images

Address     3254 Nw 103 Ct, Miami, FL 33178
Loan Number 1404682476             Suggested List $360,000                Suggested Repaired $360,000   Sale $350,000




             Subject   3254 Nw 103rd Ct                             View Front




             Subject   3254 Nw 103rd Ct                           View Address Verification




                                                 © 2019 ClearCapital.com, Inc.                                    Page 5
                    Case 18-24833-RAM             Doc 23         Filed 01/10/19        Page 17 of 25

VIII. Property Images (continued)

Address     3254 Nw 103 Ct, Miami, FL 33178
Loan Number 1404682476             Suggested List $360,000                Suggested Repaired $360,000   Sale $350,000




             Subject   3254 Nw 103rd Ct                             View Side




             Subject   3254 Nw 103rd Ct                             View Side




                                                 © 2019 ClearCapital.com, Inc.                                    Page 6
                    Case 18-24833-RAM             Doc 23         Filed 01/10/19        Page 18 of 25

VIII. Property Images (continued)

Address     3254 Nw 103 Ct, Miami, FL 33178
Loan Number 1404682476             Suggested List $360,000                Suggested Repaired $360,000   Sale $350,000




             Subject   3254 Nw 103rd Ct                             View Street




             Subject   3254 Nw 103rd Ct                             View Street




                                                 © 2019 ClearCapital.com, Inc.                                    Page 7
                    Case 18-24833-RAM                 Doc 23         Filed 01/10/19        Page 19 of 25

VIII. Property Images (continued)

Address     3254 Nw 103 Ct, Miami, FL 33178
Loan Number 1404682476             Suggested List $360,000                    Suggested Repaired $360,000   Sale $350,000




             Subject   3254 Nw 103rd Ct                                 View Street




             Listing Comp 1   3054 Nw 103 Path # 0                            View Front




                                                     © 2019 ClearCapital.com, Inc.                                    Page 8
                    Case 18-24833-RAM                 Doc 23         Filed 01/10/19         Page 20 of 25

VIII. Property Images (continued)

Address     3254 Nw 103 Ct, Miami, FL 33178
Loan Number 1404682476             Suggested List $360,000                    Suggested Repaired $360,000   Sale $350,000




             Listing Comp 2   5542 Nw 112th Ct # 5542                          View Front




             Listing Comp 3   5484 Nw 112th Pl # 0                            View Front




                                                     © 2019 ClearCapital.com, Inc.                                    Page 9
                    Case 18-24833-RAM                Doc 23      Filed 01/10/19        Page 21 of 25

VIII. Property Images (continued)

Address     3254 Nw 103 Ct, Miami, FL 33178
Loan Number 1404682476             Suggested List $360,000                Suggested Repaired $360,000   Sale $350,000




             Sold Comp 1   11268 Nw 54th Ter # 11268                      View Front




             Sold Comp 2   5450 Nw 113th Ct # 5450                       View Front




                                                 © 2019 ClearCapital.com, Inc.                                   Page 10
                    Case 18-24833-RAM               Doc 23         Filed 01/10/19        Page 22 of 25

VIII. Property Images (continued)

Address     3254 Nw 103 Ct, Miami, FL 33178
Loan Number 1404682476             Suggested List $360,000                  Suggested Repaired $360,000   Sale $350,000




             Sold Comp 3   10280 Nw 30th Ter # 0                           View Front




                                                   © 2019 ClearCapital.com, Inc.                                   Page 11
                     Case 18-24833-RAM             Doc 23         Filed 01/10/19          Page 23 of 25

ClearMaps Addendum


Address             3254 Nw 103 Ct, Miami, FL 33178
Loan Number 1404682476           Suggested List $360,000                Suggested Repaired $360,000          Sale $350,000




Comparable        Address                                                         Miles to Subject   Mapping Accuracy
     Subject      3254 Nw 103rd Ct, Miami, FL                                     --                 Parcel Match
     Listing 1    3054 Nw 103 Path # 0, Miami, FL                                 0.10 Miles ¹       Parcel Match
     Listing 2    5542 Nw 112th Ct # 5542, Miami, FL                              1.64 Miles ¹       Parcel Match
     Listing 3    5484 Nw 112th Pl # 0, Miami, FL                                 1.65 Miles ¹       Parcel Match
     Sold 1       11268 Nw 54th Ter # 11268, Miami, FL                            1.64 Miles ¹       Parcel Match
     Sold 2       5450 Nw 113th Ct # 5450, Miami, FL                              1.71 Miles ¹       Parcel Match
     Sold 3       10280 Nw 30th Ter # 0, Miami, FL                                0.10 Miles ¹       Parcel Match
¹ The Comparable "Distance from Subject" value has been calculated by the Clear Capital system.
² The Comparable "Distance from Subject" value has been provided by the Real Estate Professional.




                                                  © 2019 ClearCapital.com, Inc.                                         Page 12
                      Case 18-24833-RAM                  Doc 23        Filed 01/10/19           Page 24 of 25
Addendum: Report Purpose


Market Approach and Market Time
The Market Approach of this report, as established by the customer, is: Fair Market Price. (See definition below.)
The Marketing Time as specified by the customer is Typical. (See definition below.)

       Definitions:
       Fair Market Price          A price at which the property would sell between a willing buyer and a willing seller neither being
                                  compelled by undue pressure and both having reasonable knowledge of relevant facts.
       Distressed Price           A price at which the property would sell between a willing buyer and a seller acting under duress.
       Marketing Time             The amount of time the property is exposed to a pool of prospective buyers before going into contract.
                                  The customer either specifies the number of days, requests a marketing time that is typical to the
                                  subject's market area and/or requests an abbreviated marketing time.
       Typical for Local Market   The estimated time required to adequately expose the subject property to the market resulting in a
                                  contract of sale.



Report Instructions
This section shows the instructions that were approved by the customer and provided to the broker prior to completing the
report.
*** Please Note: This is a RUSH assignment. Do not accept if you cannot meet the current due date and time. Please reference
the set terms and contact Clear Capital at 530.582.5011 if you require any changes. Thanks! ***

Instructions last updated: 7/13/2017


Purpose:

Please determine a market price for this property at which it would sell in a typical marketing time for the area. Please use
appropriate comps sale types (REO, Short Sale, Market) based on the subject's local market drivers and condition.

Customer Special Requirement:

Please ensure that your comps are in the same condition/location as the subject. If your comps are in superior condition to the
subject, please apply appropriate adjustments or consider comps in the same condition/location as the subject.

Comparable Requirements:

1. Please use fair market comps from the same neighborhood, block or subdivision whenever possible.
2. Please only use REO comparables if the market is driven by REOs and they are comparable in characteristics and condition.
3. Please use comps that have closed in the past 3 months to show the current market conditions or comment in the report if
this is not possible. In rapidly changing markets, active listing comps should be given equal or greater weight than sold comps in
your analysis.

Standard Instructions:
1. Clear Capital Code Of Conduct - Please make sure that you are always abiding by the Clear Capital Code of Conduct when
completing valuation reports.
2. If the subject is currently listed, please consider all available information pertaining to the subject's condition. This information
should be utilized when developing the assumption of the subject's condition.
3. Use the subject characteristics provided in the report Grid (if preloaded) to evaluate the property. This information is from a
full interior appraisal and is assumed to be most accurate. If your inspection reveals obvious inaccuracies, please explain in the
narrative of the report.
4. Include sufficient detail to help our mutual customer gain a complete understanding of the subject's neighborhood such as
neighborhood desirability, amenities, parks, schools, commercial or industrial influences, REO activity, traffic, board-up-homes, etc.
5. Do not approach occupants or owners.
6. If the subject is a Commercial property, contact Clear Capital immediately at 530-582-5011 for direction on how to proceed
with the report.
7. Please do not accept if you or your office has completed a report on this property in the last month, are currently listing this
property, or have any vested interest in the subject property.
8. Clear Capital does not allow any log ins from IP addresses from foreign countries. This includes, but is not limited to; data
entry services, form completion services, etc. Also, it is against Clear Capital code of conduct to share your password with
anyone who is not a W2 employee in your office.
9. Clear Capital and our mutual customers greatly appreciate your expertise. If you cannot personally inspect the property,
select comparables, and determine a price for the subject, please do not accept this report. Per the standards and guidelines
adopted by Clear Capital and other industry leaders, the use of assistants to complete any of the aforementioned tasks is not
permitted.

Due to the importance of an independent opinion of price, please do not discuss your price with anyone or be influenced by list
price, pending offers, accept comp packets, repair estimates or the listing agent's opinion.
1. One current, original photo of the front of the subject
2. One address verification photo
3. One street scene photo looking down the street
4. Labeled MLS listing and sold comp photos required; please comment if no MLS.




                                                       © 2019 ClearCapital.com, Inc.                                                       Page 13
                             Case 18-24833-RAM                          Doc 23           Filed 01/10/19                 Page 25 of 25


Broker Information

Broker Name                                 Arol Lora                                   Company/Brokerage                            AM Realty Corp
License No                                  BK3096514
License Expiration                          09/30/2020                                  License State                                FL
Phone                                       3057334936                                  Email                                        acl.amrc@gmail.com
Broker Distance to Subject                  7.95 miles                                  Date Signed                                  01/05/2019

By confirming the above contact and real estate license information and submitting the report, the above signed hereby certifies and agrees that: 1) I personally took
the pictures, selected comparables, and determined the price conclusion. 2) To the best of my knowledge, the statements of fact contained in this report are true and
correct. 3) The reported analyses, opinions, and conclusions are my personal, impartial, and unbiased professional analyses, opinions, and conclusions. 4) I have no
present or prospective interest in the property that is the subject of this report and no personal interest with respect to the parties involved. 5) I have no bias with
respect to the property that is the subject of this report or to the parties involved with this assignment. 6) My compensation for completing this assignment is not
contingent upon the development or reporting of a predetermined price point. 7) I did not base, either partially or completely, my analysis and/or opinion and
conclusions in this report on race, color, religion, sex, age, marital status, handicap, familial status, or national origin of either the prospective owners or occupants of
the subject property or of the present owners or occupants of the properties in the vicinity of the subject property or on any other basis prohibited by law. 8) I maintain
errors and omissions insurance, to the extent required by state law, for all liability associated with the preparation of this Valuation Report.




 Disclaimer

 This document is not an appraisal as defined by USPAP (Uniform Standards of Professional Appraisal Practice). It is not to be
 construed as an appraisal and may not be used as such for any purpose.

 Unless otherwise specifically agreed to in writing:
 The intended purpose of this report is to assist the Clear Capital account holder in making decisions within the scope of applicable
 statutory and regulatory requirements and performing required due diligence. This document is provided solely for the use of the
 Clear Capital account holder and not any other party, is not intended as any guarantee of value and/or condition of the subject
 property and should not be relied on as such. In the event that this document is found to be defective, incorrect, negligently prepared
 or unfit for its authorized use, Clear Capital's sole liability shall be to promptly refund the total fee expended by the account holder
 for this report or to replace it at no charge to the account holder, but in no event shall Clear Capital be responsible to the account
 holder for any indirect or consequential damages whatsoever. This warranty is in lieu of all other warranties, express or implied,
 except where otherwise required by law. The account holder shall notify Clear Capital within thirty (30) days of this report's delivery to
 the account holder if it believes that this document is defective, incorrect, negligently prepared or unfit for its authorized use. Under
 no circumstances may Clear Capital forms or their contents be published, copied, replicated, or mimicked.




                                                                       © 2019 ClearCapital.com, Inc.                                                                     Page 14
